DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/12/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8, 10-12, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over White et al (U.S. Pub. 2006/0093751) in view of White (U.S. Pub. 2006/0092204).
Regarding claims 1, 11, White (‘751) discloses an ink jet printer apparatus comprising a printing head comprising a plurality of nozzles which prints an ink in a plurality of pixels arranged as a matrix type in a target substrate (Abstract; Paragraphs 0003-0004; 0032-0034)
	A control circuit which moves the printing head in an x-direction crossing an y-direction of a scan direction, and determines an optimal position for using a maximum number of nozzles of the plurality of nozzles 
	A driving part which moves the printing head to the optimal position and moves the printing head along the y-direction in the optimal position.  White (‘751) discloses a system controller to control the printing operation and the number and positions of the ink landing positions to determine the position of each ink drop to be deposited (Paragraphs 0034, 0036, 0038).  Therefore an optimal position will be determined by placing the ink jet head in a position needed based on the substrate layout data
	Wherein each of the plurality of nozzles is fixed on the printing head and thereby fixed with respect to each other of the plurality of nozzles (Paragraphs 0024, 0038-0039; each ink jet head may have numerous nozzles)
	Wherein the driving part moves the printing head in only a linear first direction and a linear second direction crossing the linear first direction (Figure 1; the printing module may be moved in the x-direction and the y-direction; Paragraph 0023)

	At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of White (‘204) into the device of White (‘751), for reducing the number of printing passes
Regarding claims 2, 12, White (‘204) discloses efficiently positioning ink jet heads above drop locations on a substrate, in order to reduce the number of printing passes.  Therefore it is inherent the control circuit will determine n pixels, among the plurality of pixels, arranged in the x-direction to determine the optimal/efficient positon of the printing head within the x-direction length of the first pixel among the plurality of pixels (Figures 1-2; Paragraphs 0006, 0027-0031, 0033-0034).  The plurality of pixels among the pixel group will be known in order to use the maximum number of nozzles and reduce the number of printing passes.
	At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of White (‘204) into the device of White (‘751), for reducing the number of printing passes
	Regarding claim 8, White (‘204) discloses wherein the ink is a light emitting layer used in a manufacturing process of an organic light emitting display device (Paragraph 0017)

Regarding claims 10, 20, White (‘204) discloses wherein the ink is a color filter layer used in a manufacturing process of a liquid crystal display device (Abstract; Paragraphs 0006, 0017)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of White (‘204) into the device of White (‘751), for reducing the number of printing passes

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over White et al (U.S. Pub. 2006/0093751) as modified by White (U.S. Pub. 2006/0092204) and further in view of Cui (U.S. Pub. 2018/0311952)
Regarding claim 9, Cui discloses it is known in the art to use a light emitting layer comprises a hole injection layer, a hole transport layer, an electron transport layer, an organic light emitting layer, and an electron injection layer (Paragraph 0102)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Cui into the device of White, for the purpose of manufacturing a display substrate wherein the display quality of the display can be improved

Allowable Subject Matter
Claims 3-7, 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916.  The examiner can normally be reached on Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/JASON S UHLENHAKE/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        April 1, 2021